The following memorandum was filed June 15, 1943:
In the case ofMurdock v. Pennsylvania, 318 U.S. 000, 63 Sup. Ct. 870, 87 L. Ed. 000, decided by the supreme court of the United States on May 3, 1943, the court considered a peddler's license ordinance which provided for the payment of a license fee or tax, and used the following language:
"In that case, as in the present ones, we have something very different from a registration system under which those going from house to house are required to give their names, addresses and other marks of identification to the authorities. In all of these cases the issuance of the permit or license is dependent on the payment of a license tax." *Page 616b 
And again, in this same opinion, the court said:
"As we have said, it is not merely a registration ordinance calling for an identification of the solicitors so as to give the authorities some basis for investigating strangers coming into the community."
The ordinance in the present case meets every requirement of this language.  We see no reason for granting the motion for rehearing.
By the Court. — Motion denied. *Page 617